Citation Nr: 1504130	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.

In June 2014, the Board remanded the case for further development.

The June 2014 remand referred a claim of service connection for coronary artery disease as due to exposure to herbicides to the agency of original jurisdiction (AOJ) for disposition.  As no action has been taken on the claim, it is again referred to the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA treatment records received in response to the Board's June 2014 remand include a March 2012 sleep medicine consult, in which the clinician indicated that the Veteran's sleep apnea may be aggravated by a psychiatric disorder.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD).  The available mental health treatment records show that chronic sleep impairment is one of the more prominent symptoms of his PTSD.  Although the Veteran previously set forth a theory of secondary service connection related to service-connected diabetes, s new VA examination must be obtained in order to address the question of whether the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD. 

Updated VA treatment records must also be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since May 2014.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the sleep apnea claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused by, or aggravated by, his service-connected PTSD.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If the examiner determines that sleep apnea was aggravated by the Veteran's service-connected PTSD, he or she must attempt to quantify the approximate degree of aggravation.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

